Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered April 30, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 3 to 6 years, and otherwise affirmed.
We find the sentence to be excessive to the extent indicated. Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.